Citation Nr: 1101881	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for coronary artery disease 
(CAD) due to herbicide exposure.   

2. Entitlement to service connection for erectile dysfunction 
(secondary to diabetes mellitus). 

3. Entitlement to service connection for bilateral peripheral 
neuropathy (secondary to diabetes mellitus). 

4. Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  

5. Whether new and material evidence has been received to reopen 
a claim of service connection for type II diabetes mellitus due 
to herbicide exposure. 

6. Whether new and material evidence has been received to reopen 
a claim of service connection for multiple skin cancers of the 
head, face, neck, and ears due to herbicide exposure.
REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1958 to May 1965. These matters are before the Board of Veterans' 
Appeals (Board) on appeal from March 2006 (CAD, diabetes 
mellitus, skin cancers), January 2008 (hearing loss), and June 
2009 (erectile dysfunction and bilateral peripheral neuropathy) 
rating decisions of the Huntington, West Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence; he 
also completed a waiver of RO consideration for any additional 
evidence.  38 C.F.R. § 20.709.

The matters of service connection for hypertension, a 
right hip disability and tinnitus and an increased rating 
for a service-connected left great toe disability have 
been raised by the record (the Veteran's August 2010 
testimony), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  
The matters of service connection for diabetes mellitus 
and skin cancers on de novo review, erectile dysfunction, 
peripheral neuropathy, and CAD are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his 
part is required.  


FINDINGS OF FACT

1. An unappealed August 2004 rating decision denied the Veteran's 
claim of service connection for bilateral hearing loss 
essentially on the basis that the Veteran's hearing loss was not 
shown to be related to his service.  

2. Evidence received since the August 2004 rating decision does 
not tend to show that the Veteran's hearing loss is related to 
service; does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss; and does not raise a reasonable possibility of 
substantiating the claim.

3. An unappealed August 2004 rating decision denied the Veteran's 
claims of service connection for diabetes mellitus and skin 
cancers as due to herbicide exposure essentially on the basis 
that in-service exposure to herbicides was not shown.  

4. Evidence received since the August 2004 rating decision tends 
to suggest that the Veteran may have been exposed to herbicides 
in service; relates to the unestablished fact necessary to 
substantiate the claim of service connection for diabetes 
mellitus and skin cancers; and raises a reasonable possibility of 
substantiating the claims.






CONCLUSIONS OF LAW

1. New and material evidence has not been received and the claim 
of service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).

2. New and material evidence has been received and the claims of 
service connection for diabetes mellitus and skin cancers may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

      Diabetes mellitus, skin cancers	

Inasmuch as this decision grants in full the portion of the 
claims that are addressed, there is no reason to belabor the 
impact of the VCAA on these matters as any notice error or duty 
to assist omission is harmless.  

	Hearing loss

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A March 2005 letter provided notice in accordance with Kent, and 
also explained the evidence VA was responsible for providing and 
the evidence he was responsible for providing.  A May 2008 
statement of the case (SOC) informed the Veteran of disability 
rating and effective date criteria.  A September 2008 
supplemental SOC readjudicated the matters (curing any notice 
timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied claim 
is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	Service connection 

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include hearing loss) may be presumed if such 
is manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

When there was more than one specified basis for the last final 
denial of a claim new and material evidence is not required as to 
each previously unproven element of a claim.  See Shade v. 
Shinseki --- Vet. App. ----, No. 08-3548, slip op. 2010 WL 
4300776 (November 02, 2010); 38 C.F.R. § 3.159(c)(4).  

	Hearing Loss

An unappealed August 2004 rating decision denied the Veteran's 
claim of service connection for bilateral hearing loss 
essentially on the basis that his hearing loss was not shown to 
be related to his service.  He did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2004 rating decision 
included: 

A report of May 1958 service entrance examination noting that the 
Veteran's ears were normal on clinical evaluation and that 
whispered and spoken voice testing scores were 15/15 bilaterally.  

A report of January 1961 reenlistment examination noting that the 
Veteran's ears were normal on clinical evaluation and that 
whispered voice testing scores were 15/15 bilaterally.  

The Veteran's STRs which were silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss.  A May 1962 STR 
notes that the Veteran suffered a contusion to the left ear after 
being hit by an automobile.  A cold pack was prescribed.   



A report of September 1964 periodic examination noting that the 
Veteran's ears were normal on clinical evaluation and that, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
NA
45 (50)
LEFT
0 (15)
5 (15)
5 (15)
NA
10 (15)

[The figures in parentheses represent ISO (ANSI) units and are 
provided for data comparison purposes.]  

A report of April 1965 service separation examination noting that 
the Veteran's ears were normal on clinical evaluation and that, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
NA
15 (20)
LEFT
5 (20)
0 (10)
5 (15)
NA
5 (10)

An April 2004 VA outpatient treatment record noting that the 
Veteran needed a hearing test and that he had hearing loss 
greater in the right ear than the left over the last several 
years.

Evidence received since the August 2004 rating decision includes:

A September 2004 VA audiology consult noting that the Veteran 
reported having gradual bilateral hearing loss for the past 
several years (worse in the right ear) and that he was exposed to 
noise in service from heavy equipment, armored personnel 
carriers, airplanes, helicopters, generators, and demolitions 
operations.  He reported post-service occupational noise exposure 
working as a millwright for 25 years and wearing earplugs only 
for the last part of his career.  The diagnosis was hearing 
within normal limits through 500 Hz with a mild to severe 
sensorineural hearing loss in the higher frequencies in the right 
ear and hearing within normal limits through 500 Hz with a mild 
to moderately-severe sensorineural hearing loss in the mid to 
higher frequencies in the left ear.  Amplification was 
recommended.  

October and December 2004 VA outpatient treatment records noting 
that the Veteran was fitted for hearing aids.  

September to November 2007 VA outpatient treatment records noting 
ongoing treatment for hearing loss.  

A June 2009 copy of September 2004 VA audiological evaluations 
and hearing aid consultations showing ongoing treatment for 
hearing loss.  

The Veteran's August 2010 Travel Board hearing transcript wherein 
he testified to excessive noise exposure in service from heavy 
equipment (such as bulldozers) and that he was hit by a car 
suffering "a big trauma" to his ear.  He reported that he still 
got pieces of blacktop out of his ear.  

As the claim was previously denied based on a finding that the 
Veteran's hearing loss was not related to service, for evidence 
received to be new and material in this matter, it must relate to 
that unestablished fact (i.e. it must tend to show or suggest 
that the Veteran's bilateral hearing loss is related to service).  
Considering the evidence received since the August 2004 rating 
decision, the Board finds that it is new only to the extent that 
it was not previously of record.  However, it is not material as 
it does not show, or tend to show, that the Veteran's bilateral 
hearing loss is related to service.  The additional VA treatment 
records continue to show that the Veteran has bilateral hearing 
loss (a fact not in dispute).  Notably a on a VA audiology 
consultation the Veteran reported having gradual bilateral 
hearing loss for the past several years.  None of the additional 
evidence suggests a nexus between the Veterans's hearing loss and 
service.

Therefore, the new evidence does not pertain to the unestablished 
fact necessary to substantiate the claim of service connection 
for bilateral hearing loss, does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Accordingly, the claim may not be reopened.
	Diabetes mellitus and skin cancers

An unappealed August 2004 rating decision denied the Veteran's 
claims of service connection for diabetes mellitus and skin 
cancers due to herbicide exposure essentially on the basis that 
exposure to herbicides was not shown.  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2004 rating decision 
included: The Veteran's STRs which were silent for complaints, 
findings, treatment, or diagnosis relating to diabetes mellitus 
or skin cancers; his DD Form-214 that was silent for service in 
Southeast Asia; his service personnel (201) file showing service 
outside the continental United States in Hawaii and in the Canal 
Zone; and VA outpatient treatment records noting a diagnosis of 
diabetes mellitus and history of basal cell carcinoma. 

Evidence received since the August 2004 rating decision includes: 
private treatment records noting skin cancers of the face; May 
2008 DRO hearing testimony in which the Veteran alleged that he 
went on temporary duty (TDY) to Thailand and Cambodia in 1961 and 
that he was exposed to herbicides; and August 2010 Travel Board 
hearing testimony in which the Veteran alleged that he went TDY 
from Hawaii to Thailand and Cambodia on three occasions in 1961 
and that he was exposed to herbicides.  

As the claims were previously denied based essentially on a 
finding that the Veteran was not exposed to herbicides in 
service, for evidence received to be new and material in this 
matter, it must relate to that unestablished fact (i.e. it must 
tend to show or suggest that the Veteran was exposed to 
herbicides in service).  As the additional evidence received 
since August 2004 includes hearing testimony containing new 
allegations of service in Southeast Asia that allegedly exposed 
the Veteran to herbicides, (taken at face value as is required 
for purposes of reopening) it relates to the unestablished fact 
necessary to substantiate the claim of service connection for 
diabetes mellitus and skin cancers, and raises a reasonable 
possibility that the claims will be substantiated.  Accordingly, 
the additional evidence received is new and material, and the 
claims of service connection diabetes mellitus and skin cancers 
may be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is denied.   

The appeal to reopen a claim of service connection for diabetes 
mellitus is granted.   

The appeal to reopen a claim of service connection for skin 
cancers is granted.


REMAND

Regarding service connection for CAD, and diabetes mellitus and 
skin cancers on de novo review, while the notice provisions of 
the VCAA appear to be satisfied the Board finds that further 
development of the record is necessary to comply with VA's duty 
to assist the Veteran in the development of facts pertinent to 
the claims.  See 38 C.F.R. § 3.159.   

Initially, the Board notes that the Veteran testified in his 
hearing that he would be receiving future treatment for his skin 
cancers.  Accordingly, updated treatment records should be 
secured.  

The Veteran's claims were previously denied because there was no 
evidence that he was exposed to herbicides in service.  Since 
that rating decision the Veteran has twice testified that he went 
TDY to Thailand and Cambodia to construct bases and that he was 
exposed to herbicides used in conjunction with such construction.  
As the decision above presumes the credibility of the Veteran's 
statements and reopens the Veteran's claims, the Board finds that 
remand for further evidentiary development regarding the 
Veteran's claimed exposure to herbicides is necessary.  

The Veteran's personnel records indicate that he was stationed in 
Hawaii from March 1960 to March 1963 as a combat construction 
specialist with the 65th Engineer Battalion.  The Veteran 
testified that he had three periods of TDY from Hawaii to 
Thailand and/or Cambodia in 1961.  He testified the three tours 
were consecutive, and he believes it was from approximately May 
1961 into early 1962.  He testified he was initially part of D 
Company, but was then transferred to C Company and then 
Headquarters Company.  However, neither his DD Form-214 nor his 
service personnel file document his alleged TDY assignments in 
Southeast Asia. 

VA has developed specific evidentiary procedures to verify 
whether a Veteran was exposed to herbicides in locations other 
than Vietnam.  Recently, M21- 1MR, Part IV, Subpart ii, Chapter 
2, Section C.10.q was adopted for application when the Veteran 
alleges exposure to herbicides in Thailand.  Additionally, 
subsection "o" was adopted for application if the Veteran 
alleges exposure to herbicides in locations other than the 
Republic of Vietnam.  The RO should first confirm the Veteran's 
service in the locations alleged and then (if confirmed) conduct 
the appropriate development in accordance with the M21- 1MR.  

Furthermore, the Veteran testified that the periods of TDY did 
not just involve him, but the entire companies.  It is possible, 
then, that the unit records for this time period would reflect 
the activities of the engineering battalion.  

Regarding the Veteran's claims seeking service connection for CAD 
and secondary service connection for erectile dysfunction and 
peripheral neuropathy of the bilateral lower extremities, those 
matters are inextricably intertwined with the appeal seeking 
service connection for diabetes mellitus; hence, adjudication of 
the secondary service connection claims must be deferred pending 
resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).



Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received from 
September 2008 to the present.
  
2.	The RO should ask the Veteran to identify 
the providers of any and all evaluation 
and/or treatment he received for skin 
cancers not already associated with the 
claims file.  He should provide a 
chronological listing of with names and 
locations of all providers, as well as any 
releases necessary for VA to secure 
records of private treatment/evaluations 
(to specifically include the future 
treatment noted in his hearing).  The RO 
must secure for association with the 
claims file the complete clinical records 
from all sources identified.

3.	The RO should attempt to verify the 
Veteran's alleged service in Thailand and 
Cambodia from mid 1961 to early 1962.  He 
served as a combat construction specialist 
with the 65th Engineer Battalion during 
that time period.  Such efforts should be 
fully documented in the claims file.   

4.	Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
the following:  (a) unit records for C 
Company, 65th Engineer Battalion, for the 
second quarter of 1961 (April-June 1961); 
(b) unit records for D Company, 65th 
Engineer Battalion, for the third quarter 
of 1961 (July-September 1961); and (c) 
unit records for Headquarters Company, 
65th Engineer Battalion, for the fourth 
quarter of 1961 (October-December 1961).  
Such efforts should be fully documented in 
the claims file.   

5.	If the Veteran's alleged service in 
Thailand and/or Cambodia is confirmed, 
then the RO should fully complete the 
development outlined in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.10.q and 
o.

6.	The RO should then undertake any other 
development it determines to be warranted 
or that is suggested by the results of the 
above development (to include VA 
examination or opinion, if necessary).  

7.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


